Citation Nr: 1244328	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-28 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to July 1992, and from June 1996 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, granted the Veteran's claim for service connection for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus), and assigned a 10 percent disability rating, effective May 28, 2004.  In April 2009, the Board remanded this case to the RO for additional development.  In April 2011, the Board denied an initial rating in excess of 10 percent for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).  

The appellant appealed that decision to the Court.  In March 2012, the Court vacated the Board's April 2011 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a March 2012 Joint Motion for Remand (Joint Motion) by the parties.  In November 2012, additional argument was received from the appellant's attorney. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The March 2012 Joint Motion states that the Board failed to provide an adequate statement of reasons or bases for its conclusion that the medical evidence did not support the assignment of a rating in excess of 10 percent under 38 C.F.R. § 4.71, Diagnostic Code (Code) 5284, for the Veteran's service-connected bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).  The Joint Motion also states that the Board erred in finding that the evidence of record did not reasonably raise the issue of whether the Veteran is unemployable by reason of his service-connected disabilities.  Accordingly, the Court vacated the Board's April 2011 decision and remanded it for additional consideration.  

However, in November 2012, the Veteran's attorney submitted additional argument in support of his claim.  Specifically, the attorney argued the record contained a diagnosis of bilateral hallux valgus and the Veteran is entitled to a separate rating for hallux valgus and, at a minimum, he should be afforded a new VA examination to address the matter.  The Board finds that this raised a claim for service connection for hallux valgus.  This issue must be resolved in order to allow the Board to assess exactly which symptoms pertaining to the feet are due to service connected disability.  Accordingly, the Veteran should be provided with a new examination.

The Joint Motion also stated that the matter of entitlement to TDIU had been raised by the Veteran because he reported being unable to maintain employment as most jobs required him to stand for up to 7 hours during an 8 to 10 hour work day (he reported working as a forklift driver and having increased pain with repetitive movement in Novmeber 2004 and, by February 2005, he was unemployed).  Therefore, the issue of TDIU is raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. at 454.  Further, the November 2012 statement from the Veteran's attorney argues that he is entitled to a staged or an extraschedular rating because his inability to work for approximately one year as a result of his foot disabilities suggests, by definition, that the rating criteria do not reasonably describe his disability level. (emphasis in original) 

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

The Veteran in this case does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for TDIU.  He is currently in receipt of a 10 percent rating for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus) and a non compensable ratings for small airway disease.  The Veteran's combined disability rating is 10 percent.

The rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance and must refer this matter to the RO for adjudication, including referal to the Director of the Compensation and Pension Service for such consideration.  See 38 C.F.R. § 4.16(b).

Finally, any records of treatment the Veteran has received for his bilateral foot disabilities during the appeal period (i.e., those records not already associated with the claims file) should be obtained and associated with the record.  Notably, VA treatment records are constructively of record.  See also Fenderson v. West, 12 Vet. App. 119 (1999) (where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his attorney a Veterans Claims Assistance Act of 2000 (VCAA) notice letter apprising them of the type of evidence and information needed to substantiate the derivative TDIU claim, including apprising them of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.

2.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected bilateral foot disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of any private treatment or evaluation.  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  If any records are unavailable, the reason for their unavailability must be explained for the record.

3.  The RO should then arrange for a VA foot examination to determine the nature and severity of the Veteran's service-connected bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should also have available for review the provisions of 38 C.F.R. § 4.71a, Codes 5276-5284 (criteria for rating disabilities of the foot).  All indicated tests and studies should be performed.  

The examiner should provide an analysis of all foot maladies potentially related to the Veteran's service-connected bilateral foot disabilities, to specifically include any hallux valgus.  If hallux valgus is present, the examiner should provide an opinion as to whether the disorder had onset during service (see X-ray dated May 1989), or is part of, caused by, or aggravated by the service-connected calcaneal spurs, plantar fasciitis and pes planus.  The examiner should perform repetitive range of motion testing and comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  All findings (to include ranges of motion) should be described in detail.  Finally, the examiner should determine whether the service-connected bilateral foot disability has resulted in an overall moderate, moderately severe, or severe loss of function of the feet and whether such foot disability is not otherwise represented by the rating criteria found in 38 C.F.R. § 4.71a, Code 5284.  

Regarding TDIU, the examiner should record an employment history, to include periods when the Veteran was not employed.  The examiner should discuss the effect of the bilateral foot disability upon the Veteran's daily activities, and provide a specific opinion on the impact the disability has on his employability.  For any periods when the Veteran was not employed, the examiner should specify whether employment was precluded by service-connected disabilities.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion indicating what functions/types of employment would be inconsistent with/precluded by the Veteran's service connected foot disability and what types of employment would remain feasible despite such disability.  

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

4.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The RO should then readjudicate the claims, to include consideration of staged ratings.  The readjudication should include review of the propriety of encompassing all foot disabilities within a single rating (i.e., whether all symptoms and functional impairment noted are encompassed by the rating criteria), whether service connection for hallux valgus is warranted, and if so, whether a separate rating for hallux valgus is warranted, whether referral for extraschedular consideration is warranted, and addressing the TDIU claim raised by the record.  

6.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case (which includes discussion of the TDIU and extraschedular issues) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

